67 F.3d 300
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jose MATOS, Defendant-Appellant.
No. 95-5233.
United States Court of Appeals, Sixth Circuit.
Oct. 5, 1995.

Before:  MILBURN, GUY, and SUHRHEINRICH, Circuit Judges.
PER CURIAM.


1
Defendant, Jose Matos, entered a conditional guilty plea to possession with intent to distribute cocaine.  Matos, before pleading guilty, had filed a motion to suppress.  This motion was premised solely on his contention that he did not voluntarily consent to a search of his luggage because he did not speak or understand English very well.


2
After a hearing conducted by a magistrate judge, the district judge adopted the magistrate judge's recommendation and denied the motion to suppress.  The magistrate judge had prepared a detailed written opinion and the only objection made to the magistrate judge's recommendation was to the ultimate conclusion.  No factual finding was specifically challenged.


3
Our review of the record, which includes the complete transcript of the evidentiary hearing on the motion to suppress, convinces us that the motion was properly denied.  Accordingly, we AFFIRM the conviction of the defendant and adopt, as the opinion of this court, the opinion prepared by Magistrate Judge Gregory Wehrman and adopted by the district court.  Since the parties raise and make no new arguments on appeal, no purpose would be served by the court issuing an additional opinion.